Mr. Justice Gordon
delivered the opinion of the court, March 10th 1879.
Whatever else may be said of the Act of April 4th 1868, Pamph. L. 58, the charge of obscurity cannot be brought against it, neither can it be said that the legislative intent is not expressed with sufficient force. “ When any perso'n shall sustain personal injury or loss of life while lawfully engaged or employed-on or about the roads, works, depots and premises of a railroad company, or in or about any train or car therein or thereon, of which company such person is not an employee, the light of action and recovery in such cases *195against the company shall be such only as would exist if such person were an employee.”
Nothing can be more clear than the intent herein expressed; this act includes “ any person,” old or young, male or female, yet care is, at the same time, taken, by the use of the words “ lawfully engaged,” to exclude any possible presumption which otherwise might arise in favor of a trespasser. Then again, the comprehensive words “ engaged or employed” are used in order to embrace every imaginable manner by which any one may or might be brought in, upon or about the roadway, cars or works of a railroad company. Nor is the proviso itself without significance as to the intent' of the body of the act, for the sweeping character of the preceding provisions is recognised in that a specific exemption in favor of passengers ■ was regarded as necessary.
There is no room for doubt, therefore, but that this act does take up the plaintiff’s case. He was “lawfully engaged” on the car of' the company defendant in unloading his own goods.' He might have waited until they were deposited, by the company’s servants, upon the platform or in the warehouse, when he might have received them without risk; he, however, voluntarily preferred to' put himself in' the position, and assume the duties of an employee, and so has brought himself directly within the provisions of the statute. In the language used in the case of Kirby v. Pennsylvania Railroad Co., 26 P. E. Smith 506, he knowingly assumed the relation regulated by law, and thus placed himself under the operation of the law which governs that relation.
The judgment is affirmed.
Justices Mercur, Woodward and Trunkey dissented.